Citation Nr: 0102067	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an increased evaluation, osteoarthritis, 
right knee, status postoperative, right knee replacement, 
currently evaluated as a 30 percent disabling.

2.  Entitlement to an increased evaluation for osteoarthritis 
of the left shoulder with complete rotator cuff tear, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for 
osteoarthritis, left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for 
osteoarthritis, right toe, with arthrodesis, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
osteoarthritis, right hand, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased evaluation for 
osteoarthritis, left hand, currently evaluated as 10 percent 
disabling.

7. Entitlement to an increased (compensable) evaluation for 
right herniotomy scar. 

8.  Entitlement to an increased (compensable) evaluation for 
right knee arthrotomy scar.

9.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1945 to December 
1946, from February 1947 to November 1949, from February 1950 
to March 1962, and from April 1962 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claims for the benefits 
sought on appeal.  The veteran disagreed with those denials 
in April 1999, and a statement of the case was issued in May 
1999.  The veteran submitted a timely substantive appeal of 
all issues in June 1999.
  
By a statement submitted in October 1999, the veteran 
expressly withdrew a claim for "a tail bone disorder."  The 
withdrawal of that claim by the veteran is valid, and that 
claim is not before the Board at this time. 

The veteran's claims of entitlement to an increased 
evaluation for service-connected osteoarthritis, left knee, 
and to a total disability evaluation due to individual 
unemployability based on service-connected disabilities are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran's osteoarthritis, right knee, status post of 
right knee replacement, is manifested by limitation of 
flexion to 110 degrees, stiffness of the knee, essentially 
normal gait, subjective complaints of pain, and some use of a 
cane, but is not manifested by subjective complaints or 
objective manifestations of severe pain or objective findings 
of weakness, instability, locking, or giving way of the right 
knee.  

2.  The veteran's osteoarthritis of the left shoulder with 
complete rotator cuff tear is currently manifested by pain 
and restriction of forward flexion at the shoulder to 90 
degrees, but is not manifested by limitation of motion to 
midway between the side and shoulder level.
 
3.  The veteran's osteoarthritis, right toe, with 
arthrodesis, is not currently manifested by a limp favoring 
the right foot or other objective evidence of pain or severe 
residuals.  

4.  The veteran's osteoarthritis, right hand, is currently 
manifested by complaints of pain on use and stiffness, but 
the veteran is able to write and perform activities of daily 
living.

5.  The veteran's osteoarthritis, left hand, is currently 
manifested by complaints of pain on use and stiffness, but 
the veteran is able to perform activities of daily living.

6.  The record is devoid of medical evidence that the 
veteran's hernia repair scars are symptomatic in any way, nor 
is there any contention that the scars are tender or painful 
or results in disability. 

7.  The record is devoid of medical evidence that the 
veteran's right knee arthrotomy scarring is symptomatic in 
any way, nor is there any contention that the scar is tender 
or painful or results in disability. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for osteoarthritis, right knee, status post right 
knee replacement, are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.1, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5055 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an increased evaluation in excess of 20 
percent for osteoarthritis of the left shoulder, with 
complete rotator cuff tear, are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5201 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for an increased evaluation in excess of 10 
percent for osteoarthritis, right toe, with arthrodesis, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5284 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

4.  The criteria for an increased evaluation in excess of 10 
percent for osteoarthritis, right hand, are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5223 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

5.  The criteria for an increased evaluation in excess of 10 
percent for osteoarthritis, left hand, are not met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5223 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

6.  The criteria for an increased (compensable) evaluation 
for right herniotomy scar are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

7.  The criteria for an increased (compensable) evaluation 
for a right knee arthrotomy scar are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities, 
primarily osteoarthritis affecting multiple joints, have 
increased in severity.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), at 38 C.F.R. Part 4.  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, as in this case, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which applies to 
all pending claims for VA benefits and which provides that VA 
shall make all reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit.  In this case, the actions by the RO comply with the 
requirements of the statute.  All relevant evidence 
identified by the veteran, including non-VA clinical records, 
was obtained and considered.  In addition, the veteran was 
afforded VA examination relevant to this claim.  Moreover, 
the service-connected disabilities addressed in this decision 
are of long-standing, and the Board has reviewed the lengthy 
history of these disabilities, which is of record.  This 
evidence as a whole is adequate for rating purposes, and 
includes extensive discussion of the veteran's history as 
well as the current complaints and diagnoses.  The Board 
concludes that all reasonable and necessary efforts to obtain 
the evidence necessary to substantiate the claim were made, 
and the Board will proceed to consider the claim on the 
merits. 

Historically, by a rating decision issued in May 1947, 
service connection was granted for a left inguinal 
herniorrhaphy the scar, and a non-compensable evaluation, 
which remains in effect, was assigned.  That grant of service 
connection was again awarded in 1968, after the veteran's 
final period of service.  By a rating decision reached in 
April 1968 and issued to the veteran in May 1968, the RO also 
granted service connection for osteoarthritis of the right 
knee, left knee, and right great toe, and for scar residuals, 
right knee.  By a rating decision issued July 1990, service 
connection for osteoarthritis, left shoulder, and right and 
left hands, was awarded.  The evaluation for right knee 
disability was increased to 30 percent, effective in October 
1989, status post right knee replacement.  The evaluation for 
left knee disability was increased to 10 percent effective in 
April 1990.  Effective in April 1990, the veteran's right 
great toe disability, status post arthrodesis, was evaluated 
as 10 percent disabling.  Effective in February 1992, the 
evaluation for osteoarthritis of the hands was increased to 
10 percent for each hand.  Effective from August 1994, the 
veteran's left shoulder disability, with complete rotator 
cuff tear, was evaluated as 10 percent disabling, and that 
evaluation was subsequently increased to 20 percent.

1.  Claim for increased evaluation, osteoarthritis, right 
knee

Private clinical records dated from October 1989 to November 
1997 reflect that the veteran underwent total knee 
replacement in 1990.  In 1991, he complained of some pain 
along the lateral patellofemoral joint in 1991.  The clinical 
notations from 1992 to 1997 are devoid of notations regarding 
complaints of or treatment of right knee pain.

On VA examination conducted in October 1998, the veteran 
walked "without a great deal of difficulty" and without a 
limp or gait abnormality.  He did not use a cane.  The right 
knee appeared slightly stiff.  There was no unusual wear 
pattern on the shoes.  The knee was "fairly stable," and no 
tenderness of the ligament was noted.  There was some 
evidence of pain on motion.  Range of motion was from zero 
degrees of extension to 110 degrees of flexion.  There were 
scars over the right knee.  The examiner said that there was 
distortion of the right knee with scars resulting from 
replacement of the right knee joint.

In a statement submitted with his June 1999 substantive 
appeal, the veteran noted that the 30 percent evaluation 
assigned for his right knee disability is the minimum 
evaluation that may be assigned after a service-connected 
knee replacement.  The veteran asserted that his right knee 
replacement is more than minimally disabling.  He contends 
that the 30 percent evaluation did not adequately reflect the 
severity of his right knee problems following total knee 
replacement because he had experienced episodes of pain and 
soreness in the right knee.  The veteran specifically 
referenced reports from "Dr. Carroll" dated in March 1990, 
May 1990, and February 1991.  The veteran further stated that 
he did require a cane for ambulation.  The Board notes that 
clinical records provided by D.K. Carroll, M.D., are of 
record.

The veteran's right knee disability, status post knee 
replacement, is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055.  That diagnostic code provides the criteria 
for evaluating disability after knee replacement.  DC 5055 
provides that a 100 percent rating applies for one year 
following implantation of the prosthesis, then, following the 
one-year period, a 60 percent rating applies if the 
replacement resulted in chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
If the implantation results in intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is to be rated by analogy to DCs 5256, 5261, or 
5262.  A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a, DC 5055.

The Board notes the veteran's contention that he continues to 
have right knee pain.  The Board must view this complaint in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran complains of pain, there is no objective evidence 
that the pain is severe as contemplated for a 60 percent 
evaluation following total knee replacement.  There is no 
evidence that the veteran sought medical treatment for right 
knee pain in the year prior to or since he submitted the 
claims for increased evaluations in March 1998.  There is no 
evidence that narcotic pain relievers have been prescribed 
for right knee pain.  The examiner who conducted the most 
recent VA examination noted that there was objective evidence 
of pain on motion, but did not describe the pain evidenced as 
severe.  

There was no objective evidence of weakness of the right knee 
noted on the most recent VA examination.  Rather, the 
examination reports reflect that the veteran's gait was 
essentially normal, although there was some stiffness and 
guarding on weightbearing.  The veteran did not favor the 
right leg.  The medical evidence establishes that the veteran 
has not complained of falling due to right knee weakness, nor 
has he complained of locking or giving way of the right knee.  

The Board has considered the veteran's assertion that, since 
his last VA examination, he has become unable to ambulate 
without a cane.  However, considering this assertion, and the 
veteran's complaint that he still has right knee pain, the 
Board finds that these complaints of pain, and any weakness 
reflected by the veteran's current use of cane for 
ambulation, are within the criteria contemplated for the 30 
percent evaluation.  The veteran's assertions that he has 
residual pain and right knee disability are credible, but, in 
the absence of objective evidence of severe pain and weakness 
of the right knee following implantation of the prosthesis, 
the criteria for a 60 percent evaluation are not met under DC 
5055.  

The Board notes the veteran's contention that his residual 
pain and right knee disability is more severe than the 
minimum 30 percent evaluation reflects.  The Board has, 
therefore, considered whether the implantation results in 
intermediate degrees of residual weakness, pain, or 
limitation of motion, which may be rated as more than 30 
percent disabling by analogy to DCs 5256, 5261, or 5262.  

The objective evidence reflects that the veteran's right knee 
range of motion, from 0 degrees of extension to 110 degrees 
of flexion, is not compensable under DCs 5260 or 5261.  Under 
DC 5260, a 10 percent evaluation requires flexion in the leg 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 10 percent evaluation 
under DC 5261 requires extension limited to 10 degrees.  See 
38 C.F.R. § 4.71, Plate II (showing that normal extension and 
flexion of the knee is from 0 to 140 degrees).  Even 
considering application of DC 5003, the criteria used to 
evaluate arthritis when limitation of range of motion is not 
compensable, and the veteran's complaints of pain under 38 
C.F.R. §§ 4.45 and 4.59, an evaluation in excess of 30 
percent is not warranted.  See VAGCOPPREC 9-98 (Aug. 1998), 
VAOPGCPREC 23-97 (July 1997); 38 C.F.R. §§ 4.40, 4.71a, DC 
5257.  The Board has considered whether an evaluation in 
excess of 30 percent for the veteran's right knee 
osteoarthritis, status post right knee replacement, may be 
evaluated as more than 30 percent disabling under any other 
diagnostic code.  The Board is unable to find that an 
evaluation in excess of 30 percent is available under any 
applicable diagnostic code.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Therefore the benefit-
of-the-doubt doctrine is not applicable to warrant a more 
favorable result.  The claim for an increased evaluation must 
be denied.  38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

2.  Claim for increased evaluation for osteoarthritis of the 
left (minor) shoulder

Private clinical records dated from October 1989 to November 
1997 reflect that that the veteran complained of increased 
left shoulder pain in 1990.  In 1994, a complete rotator cuff 
tear was diagnosed and the veteran underwent rotator cuff 
repair in August 1994.  The clinical notations reflect that 
the veteran's range of motion in the left shoulder returned 
well, and no further treatment of the left shoulder was 
provided in 1996 or 1997.  

On VA examination conducted in October 1998, the examiner 
noted that the veteran was right-handed.  The veteran was 
able to flex the left shoulder forward to 90 degrees, abduct 
to 90 degrees, and had internal and external rotation to 80 
degrees.  

The veteran's current left shoulder disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  That 
diagnostic code provides that limitation of motion of the arm 
to 25 degrees from side is rated as 40 percent disabling for 
the dominant (major) arm, and 30 percent for the other 
(minor) arm.  Arm limitation of motion to midway between side 
and shoulder level is rated as 30 percent disabling for the 
major arm and 20 percent for the minor arm.  Limitation of 
motion at shoulder level is rated as 20 percent disabling for 
either arm.  

Standard range of motion of the shoulder is 180 degrees 
flexion and abduction and 90 degrees internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  As the veteran has 
forward flexion to 90 degrees, and nearly normal range of 
internal and external rotation, the veteran does not meet or 
approximate the criteria for an evaluation in excess of 20 
percent for his left (minor) shoulder.  Further, there is no 
indication that there is additional functional impairment due 
to pain or weakness in excess of that shown objectively on 
examination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether an evaluation in excess of 
20 percent may be available under any other criteria for 
evaluating disabilities of the shoulder.  Under 38 C.F.R. § 
4.71a, DC 5202, an evaluation in excess of 20 percent 
evaluation is warranted for frequent episodes of dislocation 
of the scapulohumeral joint of the major upper extremity 
only.  There is no medical evidence that the veteran is 
currently experiencing dislocations, and the affected 
extremity is his minor, not his major upper extremity, so a 
higher evaluation is not warranted on this basis.  As there 
is no medical evidence that there is any loss of bone, 
malunion, nonunion, or fibrous union of the joint, the 
veteran does not meet any criteria for an evaluation in 
excess of 20 percent for left shoulder disability.  See 38 
C.F.R. § 4.71a, DCs 5200-5203.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent.  Therefore, the benefit-
of-the-doubt doctrine is not applicable to warrant a more 
favorable result.  The claim for an increased evaluation must 
be denied.  38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

3.  Claim for an increased evaluation for osteoarthritis, 
right toe, with arthrodesis

The service medical records reflect that the veteran 
developed ankylosis of the right great toe.  Post-service 
clinical records reflect that he underwent surgery of that 
joint, apparently in 1989, although the records of that 
surgery and the rating decision which awarded an increased 
evaluation to 10 percent status post right great toe MP 
(metatarsophalangeal) joint, are not currently associated 
with the file.

Private clinical records dated from October 1989 to November 
1997 are devoid of any complaints of right toe pain or 
treatment of the right toe.  The reports of VA examinations 
conducted in April 1992 and September 1996 reflect that the 
veteran has no right-sided gait impairment related to his 
right foot, although he did have some slowness and stiffness 
of gait due to right knee pain.

On VA examination conducted in October 1998, the examiner 
noted the history of surgery on the right great toe, and 
noted that there was ankylosis of the right great toe.  The 
examiner noted that the veteran moved the left leg slowly 
because of pain in the knee, but did not note any mechanical 
impairment or gait impairment related to the right great toe 
or right foot.

The veteran's current right great toe disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
the criteria for evaluation of foot injury.  A 10 percent 
rating is warranted for moderate foot injuries.  A 20 percent 
rating is warranted for moderately severe foot injuries.  

The Board does not disagree with the RO's determination that 
the veteran's right great toe disability is 10 percent 
disabling, consistent with moderate foot injuries, in view of 
the clear diagnosis of osteoarthritis of that joint.  

However, the Board does not find that the veteran's 
complaints or symptoms of right great toe pain or right foot 
pain are consistent with moderately severe foot injury.  In 
particular, the Board notes that, in a statement submitted in 
April 1999, the veteran alleged that he did wear out his 
shoes in an unusual pattern and that he did use a cane to 
ambulate.  However, the content of those contentions suggests 
that these symptoms are related to knee impairment rather 
than right foot impairment.  

Nevertheless, even assuming that the unusual shoe wear patter 
and use of a case are manifestation of right great toe 
disability, the criteria for an evaluation in excess of 10 
percent are not met.  The medical evidence of record reflects 
that there is no objective evidence of weakness of the right 
lower leg or foot.  The veteran has not alleged that his 
right great toes swells or becomes red or hot to touch.  He 
has not complained that there are exacerbations of right 
great toe pain.  The record is devoid of evidence that he has 
sought medical treatment for the right great toe, nor has he 
sought pain relief specifically for the right great toe.  
While the veteran alleged that his shoes showed an unusual 
wear pattern, he did not allege that shoes made his right 
great toe painful or that he had to wear special shoes.

In the absence of any objective evidence of mechanical or 
functional impairment due to right great toe disability, and 
in the absence of any objective evidence of additional 
functional impairment due to pain or weakness of the right 
great toe, it would not be reasonable to award a 20 percent 
evaluation for a right great toe disability under Diagnostic 
Code 5284.

The Board notes that arthritis of the great left toe may be 
evaluated under Diagnostic Code 5003, which states that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion for the specific joint or 
joints involved.  However, there is no diagnostic code which 
allows for a rating in excess of the current 10 percent based 
on limitation of motion of a toe, even for ankylosis of a 
toe, except with incapacitating exacerbations.  See 38 C.F.R. 
4.71a, Diagnostic Code 5003.  However, in this case, there is 
no objective or subjective evidence that the veteran has 
incapacitating exacerbations due to right great toe 
disability.  

The Board finds that the current 10 percent evaluation under 
Diagnostic Code 5284 encompasses the manifestations of great 
toe disability due to arthritis and pain.  A higher 
evaluation under Diagnostic Code 5003 or for pain is not 
warranted.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995); VAGCOPPREC 9-98 (Aug. 1998); 
VAOPGCPREC 23-97 (June 1997). 

The Board has also considered whether an evaluation in excess 
of 10 percent might be warranted under any other applicable 
diagnostic code.  There is no medical evidence that the 
veteran's disability may be evaluated as bilateral weak foot 
under 38 C.F.R. § 4.71a, DC 5277.  The medical evidence 
establishes that the criteria for unilateral claw foot (pes 
cavus), with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, and definite tenderness under the 
metatarsal heads, are not met.  See DC 5278.  There is no 
medical evidence that the veteran has complained of or been 
diagnosed as having bilateral anterior metatarsalgia or right 
great toe metatarsalgia, so evaluation under DC 5279 is not 
applicable.  Radiologic evidence of record establishes that 
there is no malunion or nonunion of the tarsal or metatarsal 
bones, so an evaluation under DC 5283 is not applicable. 

The evidence is devoid of any objective basis for an award in 
excess of 10 percent for the veteran's right great toe 
disability.  Moreover, the veteran, in a statement submitted 
in July 1999, requesting that clinical records of recent 
treatment be obtained, did not indicate that he had recently 
sought treatment for his right great toe disability or that 
any additional clinical records related to this disability 
might be available.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Therefore, the benefit-
of-the-doubt doctrine is not applicable to warrant a more 
favorable result.  The claim for an increased evaluation must 
be denied.  38 U.S.C.A. § 5107(b) as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).

4. Claims for increased evaluations for osteoarthritis, 
right hand, and osteoarthritis, left hand

Historically, the veteran was awarded a separate, 
noncompensable evaluation for osteoarthritis of the right 
hand and a separate, noncompensable evaluation for 
osteoarthritis of the left hand in 1990.  By a rating 
decision issued in 1993, the evaluation for each hand was 
increased to 10 percent, effective in February 1992,  Those 
evaluations remains in effect.  

Private clinical records dated in 1993 reflect that the 
veteran had complaints of increased bilateral hand pain, with 
decreased range of motion and deformity.  The veteran had 45 
degrees of flexion at the distal interphalangeal joints (DIP) 
and 70 degrees of flexion at the proximal interphalangeal 
joints (PIP).  Radiologic examination disclosed advancing 
degenerative arthritis.  

At a hearing conducted in June 1993, the veteran testified to 
decreased gripping power, loss of fine motor movement, and 
periodic swelling and redness.  

The report of VA examination conducted in September 1996 
reflects that there was mild swelling at the interphalangeal 
joints of both thumbs, index fingers, and long fingers.  
Radiologic examination conducted in that same month disclosed 
degenerative joint changes in all interphalangeal joints.  
Reflexes in the upper extremities were normal.  There was no 
evidence of carpal tunnel syndrome.  The veteran reported 
that his fingers and thumbs would become stiff and sore, 
especially after use.

On VA examination conducted in October 1998, the veteran 
stated that he had stiffness and soreness of the hands after 
working on his computer for a period of time.  The examiner 
noted that the veteran was doing office work since 
retirement.

By a statement submitted in April 1999, the veteran clarified 
that the "computer" referenced in the VA examination report 
was a "Web TV," a computerless connection to the Internet 
using a television.  Moreover, the veteran contended that the 
"office work" he did was volunteer work for his church, 
less than one hour per week.

By a statement dated in June 1999, the veteran intended that 
he had "ankylosis" of his fingers, and that there was 
stiffening of all joints.  The veteran contended that the 10 
percent evaluation was not adequate.

The veteran's current osteoarthritis of the hands is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5223.  
That diagnostic code provides criteria for evaluation 
disability due to favorable ankylosis of multiple fingers.  
Diagnostic Code 5223 provides that with favorable ankylosis 
of the index and middle finger of one hand, a 20 percent 
evaluation is warranted for either the major or minor hand. 
38 C.F.R. § 4.71a (1999). 

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  

There is no evidence that any of the veteran's phalangeal or 
interphalangeal joints are immobile or consolidated, although 
the evidence establishes that those joints are stiff.  The 
evidence establishes that the veteran is able to use a pen to 
write with his right (dominant) hand.  This evidence 
establishes that the veteran does not meet the criteria for 
ankylosis of any two fingers warranting an evaluation in 
excess of 10 percent.  In particular, Note (a) to Diagnostic 
Code 5223 states that limited motion of the fingers 
permitting flexion of the tips to within two inches of the 
transverse fold of the palm is not considered disabling.  
Writing requires flexion of the thumb, index, and middle 
finger, such that this evidence establishes that the veteran 
does not meet the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5223 or any related code.

The Board has considered whether the veteran is entitled to 
an increased evaluation under any other diagnostic code.  The 
Board notes that evaluation of the veteran's arthritis of the 
hands under Diagnostic Code 5003 would not result in an 
evaluation in excess of 10 percent for either hand.  
Diagnostic Code 5003 provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, such as 
under the code pertinent to ankylosis of the fingers in this 
case, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  The evidence shows that the veteran experiences pain 
and weakness in the hands, and there is objective evidence of 
limitation of motion.  See 38 C.F.R. 4.59.  As such, the 
currently assigned 10 percent evaluation for each hand 
clearly contemplates this symptomatology.  However, in the 
absence of limitation of motion equivalent to favorable 
ankylosis such that a higher evaluation would be warranted, 
there is no basis to award more than a 10 percent evaluation 
for either hand.  As evaluation under Diagnostic Code 5003 
encompasses pain, an evaluation in excess of 10 percent for 
either hand is not applicable under the provisions of 38 
C.F.R. §§ 4.40, 4.45, or 4.59. 

The Board observes that, as the veteran has consistently 
stated that his right hand is more disabled by arthritis than 
his left hand, it would be unreasonable to award an 
evaluation in excess of 10 percent for osteoarthritis of the 
left hand, where his right hand is appropriately evaluated as 
10 percent disabled.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for disability of either 
hand.  Therefore the benefit-of-the-doubt doctrine is not 
applicable to warrant a more favorable result.  The claim for 
an increased evaluation must be denied.  38 U.S.C.A. § 
5107(b) as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).

5.  Claim for compensable evaluation for herniotomy scarring 

The veteran's service medical records reflect that the 
veteran had hernia repair on one side in 1945 and on the 
other in 1947.  The service medical records reflect that the 
hernia repair scars were well-healed and nonsymptomatic.  The 
veteran sought service connection for a right hernia repair 
scar in 1946, and that claim was granted, with a 
noncompensable evaluation assigned.  The veteran has not 
specifically sought service connection for residuals of a 
left hernia repair.   

On initial VA examination conducted in March 1968, there was 
no evidence of a hernia on the left, and the scar residual to 
right hernioplasty was specifically described as 
asymptomatic.  The report of VA examination conducted in May 
1990 reflects that right and left hernia repair scars were 
well-healed, and there was no abnormality found.  The summary 
of private hospitalization in 1990 is devoid of any notation 
of findings or complaints of symptoms at hernia repair scar 
sites.

Private clinical records dated from October 1989 to November 
1997 are devoid of any notation that the veteran sought 
treatment for any complaint related to a hernia repair scar, 
and there is no evidence of any findings or symptomatology 
connected with a hernia scar, and no evidence of treatment 
related to a hernia scar.

A history of bilateral hernia repair scar was noted at the 
time of the October 1998 VA examination.  The veteran did not 
report complaints of pain, tenderness, or any other 
symptomatology related to hernia repair scarring.  No 
findings regarding hernia repair scarring were noted.

The veteran did not, in any statement of record, including 
during the pendency of this appeal, state that he had any 
pain, tenderness, or other disability of a hernia repair 
site, nor did he allege that there was any change in the 
residuals of hernia repair.  Moreover, the veteran, in a 
statement submitted in July 1999, requesting that clinical 
records of recent treatment be obtained, did not indicate 
that he had recently sought treatment for a hernia scar or 
that any additional clinical records related to this 
disability might be available.  

In short, the veteran underwent hernia repair more than 50 
years ago.  There is no evidence that the hernia repair was 
ever symptomatic or resulted in any disability, and there is 
no evidence that the residuals of hernia repair have changed 
in any way or become symptomatic.

The veteran's current disability due a right hernia repair 
scar is evaluated under the provisions of 38 C.F.R. § 4.118, 
DC 7805.  Under the criteria of that diagnostic code, scars 
of this nature will be evaluated as compensably disabling 
only if they result in limitation of function of the body 
part affected.  Criteria in related diagnostic codes provide 
that superficial and poorly nourished scars which ulcerate 
repeatedly, or which are tender and painful on objective 
demonstration may be assigned a 10 percent disability 
evaluation.  See DCs 7803, 7804.  Scars may also be evaluated 
for disabling symptoms analogous to eczema.  DC 7806.  In 
this regard, the criteria applicable to scars incorporate the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.

However, there is simply no evidence that the veteran has any 
pain, limitation of motion, itching, tenderness, or any other 
symptom or disability related to a hernia repair scar.  
Moreover, the veteran has not at any time contended that he 
has such disability.  In the absence of any evidence or 
contention that the veteran has any symptoms or disability 
due to residuals of hernia repair, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for that service-connected disability.  The evidence is not 
in equipoise, and the benefit-of-the-doubt doctrine is not 
applicable to warrant a more favorable result.  The claim for 
a compensable evaluation must be denied.  See 38 U.S.C.A. § 
5107(b) as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).


6.  Claim for compensable evaluation for right knee 
arthrotomy scar

The veteran's service medical records reflect that he 
underwent arthrotomy of the right knee in April 1951 for a 
torn meniscus, and returned to duty with no residuals.  
Periodic examinations thereafter reflect history of right 
knee arthrotomy.  The report of periodic examination in 
January 1962 described a 61/2 scar, right knee, due to 
arthrotomy.  The September 1965 periodic examination report 
noted a vertical scar, right medial knee.  That report also 
reflects that the veteran complained of occasional soreness 
and slight pain in right knee with walking, but no complaints 
or findings of pain at the right knee scar are noted.  At the 
time of service discharge, the veteran sought and was granted 
service connection for a right knee arthrotomy scar.

Subsequently, in February 1990, the veteran underwent a total 
knee replacement, right knee.  The residuals of total right 
knee replacement are currently evaluated as 30 percent 
disabling under Diagnostic Code 5055.  The veteran has not 
submitted a claim for a separate grant of service connection 
for the total knee replacement surgical scar.  

The report of VA examination conducted in February 1992 
reflects that the veteran had a well-healed anterior 
incision.  Private clinical records reflect that the 
veteran's right knee replacement surgery was specifically 
evaluated for postoperative residuals in March, May, and 
October 1990.  No pain at the incision site or other incision 
site problem was noted, and the scar was described as well-
healed.  

The report of VA examination conducted in September 1996 
states that there was a well-healed surgical scar over the 
right knee consistent with right total knee arthroplasty.  

The report of VA examination conducted in October 1998 
reflects that there are "several" scars over the right 
knee.  The examination report also notes that the right knee 
is "distorted with several scars resulting from replacement 
of the right knee joint."  The examiner noted that there was 
tenderness in the left knee, but did not note any tenderness 
of the right knee, either at the scar sites or at any other 
location.  

The veteran did not, in any statement of record, including 
during the pendency of this appeal, state that he had any 
pain, tenderness, or other disability due to a scar residual 
to a 1951 right knee arthrotomy, nor did he allege that there 
was any change in the residuals of that scar.

In short, the veteran underwent a right knee arthrotomy more 
than 45 years ago.  There is no evidence that the arthrotomy 
scar was ever symptomatic or resulted in any disability, and 
there is no evidence that the residuals of the arthrotomy 
scar have become symptomatic.  Moreover, the veteran, in a 
statement submitted in July 1999, requesting that clinical 
records of recent treatment be obtained, did not indicate 
that he had recently sought treatment for his arthrotomy scar 
or that any additional clinical records related to this 
disability might be available.

The veteran's current disability due a scar residual to 1951 
right knee arthrotomy is evaluated under the provisions of 38 
C.F.R. § 4.118, DC 7805.  Under the criteria of that 
diagnostic code, scars of this nature will be evaluated as 
compensably disabling only if they result in limitation of 
function of the body part affected.  Criteria in related 
diagnostic codes provide that superficial and poorly 
nourished scars which ulcerate repeatedly, or which are 
tender and painful on objective demonstration may be assigned 
a 10 percent disability evaluation.  See DCs 7803, 7804.  
Scars may also be evaluated for disabling symptoms analogous 
to eczema.  DC 7806.  In this regard, the criteria applicable 
to scars incorporate the provisions of 38 C.F.R. §§ 4.10, 
4.40, 4.45, and 4.59.

However, there is simply no evidence that the veteran has any 
pain, limitation of motion, itching, tenderness, or any other 
symptom or disability related to a right knee arthrotomy 
scar.  Moreover, the veteran has not at any time contended 
that he has such disability.  In the absence of any evidence 
or contention that the veteran has any symptoms or disability 
due to a right knee arthrotomy scar, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for that service-connected disability.  The evidence is not 
in equipoise, and the benefit-of-the-doubt doctrine is not 
applicable to warrant a more favorable result.  38 U.S.C.A. § 
5107(b) as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107).  The claim for 
a compensable evaluation must be denied.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
osteoarthritis, right knee, status post right knee 
replacement, is denied.

Entitlement to an increased evaluation in excess of 20 
percent for osteoarthritis of the left shoulder with complete 
rotator cuff tear is denied. 

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right toe, with arthrodesis, is denied.

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right hand, is denied. 

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left hand, is denied. 

Entitlement to a compensable evaluation for a right 
herniotomy scar is denied. 

Entitlement to a compensable evaluation for a right knee 
arthrotomy scar is denied.


REMAND

The veteran has contended that the 10 percent evaluation 
assigned for his left knee disability is too low, that he was 
told that there was almost complete deterioration of the 
cartilage in the left knee, and that a complete knee 
replacement should be done.  The veteran further stated that 
other health problems delayed left knee surgery, but that 
such surgery was still planned.  The veteran also contends he 
must use a cane to walk.  The Board notes that these 
statements reflect an increased severity of left knee 
disability following the 1998 VA examination.  

Additionally, the examiner commented only that the left knee 
was "fairly" stable.  This description does not allow 
accurate determination on appeal as to whether the veteran 
may be entitled to a separate evaluation for left knee 
instability, in addition to the evaluation for arthritis.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-(1997); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, complete 
orthopedic and radiological findings and definite diagnoses 
are needed to evaluate the veteran's right knee disability in 
light of the governing legal criteria.  If the veteran 
exhibits both recurrent subluxation/lateral instability as 
well as arthritis with limitation of motion, then he is 
entitled to consideration of separate compensable ratings 
under Diagnostic Codes 5003 and 5257.  Further development is 
required.  

The Board also notes that the veteran contends that he is 
unemployable based solely on his service-connected 
disabilities.  In this regard, the Board observes that the 
October 1998 VA joints examiner commented that it was his 
impression that at age 71 with evidence of multiple joints 
involved in degenerative arthritis, having the right knee 
joint replaced, and the left knee symptomatic and recommended 
to be replaced, that the veteran was definitely not 
employable.  He then noted that the veteran also had type II 
diabetes.  

In this regard, the Board notes, however, that the issue of 
unemployability must be determined without regard to 
nonservice-connected disabilities and the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2000).  In the 
case of a claim for individual unemployability, the Board may 
not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA must 
determine if there are circumstances, apart from nonservice-
connected conditions and advancing age, that would justify a 
TDIU by placing this particular veteran in a different 
position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Therefore, the record must be supplemented 
with additional medical information before the Board can 
decide the merits of the veteran's TDIU claim.

The Board notes, in particular, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  Further VA examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left knee 
disability since October 1998.  After 
securing the necessary release(s), the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination of his left knee 
to determine the current manifestations 
and severity of left knee disability.  
The claims folder should be made 
available to the examiner for review 
before the examination. All diagnostic 
tests and studies deemed necessary by the 
examiner should be accomplished, to 
include x-rays, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
be specifically requested to proffer an 
opinion as to the specific extent and 
severity of the veteran's left knee 
disability.  With respect to the 
functioning of the veteran's left knee, 
attention should be given to the presence 
or absence of pain, swelling, ankylosis, 
subluxation, instability, weakness, 
limitation of flexion or extension, or 
any other associated impairment.  The 
examiner should provide detailed 
description with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or, of pain on motion.  In this 
regard, the examiner should specifically 
indicate whether there is any pain and 
whether there is likely to be additional 
impairment on the function or movement of 
the knee due to the pain.  

3.  The veteran should be afforded a VA 
general medical examination to determine 
the severity of his service-connected 
disabilities.  Prior to the examination, 
the RO should provide the examiner with 
the veteran's claims file for review.  
Thereafter, the examiner should conduct 
all tests and studies deemed necessary to 
determine whether the veteran's service-
connected disabilities render him 
unemployable.  The examiner should list 
all objective findings of the veteran's 
service-connected disabilities and opine 
whether it is at least as likely as not 
that the veteran is unemployable due 
solely to these disabilities.  The 
examiner should comment on how the 
veteran's service-connected disabilities 
affect his ability to maintain gainful 
employment.  The examiner should express 
the rationale on which he bases his 
opinions.

4.  After completion of the above, the RO 
should readjudicate the issues of 
increased rating for left knee disability 
and entitlement to a TDIU with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The 
increased rating claim should be 
readjudicated in light of all theories 
under which an evaluation in excess of 10 
percent might be applicable, including 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
supra. 

5.  After completion of the above, and if 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



